DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	Applicant’s amendments filed on 4/18/2022 has been carefully reconsidered.  However the application cannot be considered for allowance after an updated search performed and the new ground rejection has been made as indicated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Talty et al. (US 2017/03244143) and further in view of document ID CN 103187614A and/or Taicher (USP 9,817,094) and/or Michetti et al. (USP 9,919,496) and/or Di Trapani (USP 5,624,591) and/or Nivano et al. (USP 10,135,114) and/or Hwang et al (USP 8,749,366) and/or Du (USP 6,172,651).
Regarding claim 1, Talty discloses in figure 3 an antenna system (20) architecture that teaches: an antenna element (30); windshield (22) (windshield can be considered as a glazing to a person skill in the art. Figure 3 also shown the antenna (30) is connected to coaxial cable or a pigtail (see para. 0022) via a connector (38) and the antenna operating under frequency band suitable for communication system (para. 0019) such as DSRC, GSP, cellular, AM/FM which falls between frequency range 750 MHZ and 28 GHZ) (see figure 3 and its description, the para. 0020 to 0023).
Talty fails to specify antenna element is 5.8 Ghz to 5.9 Ghz. While CN 103187614 disclose an antenna device having antenna element is 4.9Ghz to 5.9 Ghz which is falls in the range 5.8 Ghz to 5.9 Ghz.  Therefore, it would be obvious to an ordinary skill in the art at the time the invention filling to implement antenna device taught by CN 103187614 into Talty’s disclosure to meet the design criteria.
Regarding claim 2, Talty also teaches the antenna can be DSRC or Cellular antenna (para. 0019, line 8-12).
Regarding claim 4, Talty fails to teach or suggest the antenna be located at upper edge of the glazing (or windshield). While, Nivano teaches an antenna arrangement technique that that the antenna be located at upper edge of the windshield (windshield can be similar as glazing). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Nivano’s teaching into Talty’s disclosure to meet the antenna system requirements.
Regarding claim 6, Talty fails to teach coaxial cable goes through the glazing (which can be considered as glass).  While, Du disclosed a antenna system that teaches a coaxial cable goes through glass (see col. 2, lines 36-38). Therefore it would be obvious to an ordinary skill in the art at the time the application filing to integrate Du’s teaching for lowing impedance quarter-wave whip.
Regarding claim 7, Talty is not clearly teach patch antenna will be used. However, it would be obvious to an ordinary skill in the art at the time the application filing to implement patch antenna in the glaze antenna system to meet the design requirement.  Patch antenna is well known to the ordinary skill in the art.
Regarding claim 8, Talty fails to teach or suggest the antenna be covered.  While, Taicher teaches the technique to cover the antenna by glass or plastic cover (see col. 6 line 31-33). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Taicher’s teaching into Talty’s disclosure to cover the antenna element to protect from the environment.
Regarding claim 9, Talty fails to teach or suggest the glaze be laminated. While Michetti discloses an invention for laminating the glazing (see abstract). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Michetti’s teaching into Talty’s disclosure for laminating the glazing to meet the antenna desired.
Regarding claim 10, Talty also teachess the glazing is a windshield (see para. 0019-0020).
Regarding claim 11, Talty fails to teach or suggest the glazing in heated coated windshield. While Di Trapani teach a technique heated windshield for glazing (see col. 1 line 21-40). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Di Trapani’s teaching into Talty’s disclosure to meet the antenna system requirements.
Regarding claim 12, Talty fails to teach or suggest the antenna be located at upper edge of the glazing (or windshield). While, Nivano teaches an antenna arrangement technique that that the antenna be located at upper edge of the windshield (windshield can be similar as glazing). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Nivano’s teaching into Talty’s disclosure to meet the antenna system requirements.
Regarding claim 13, Talty fails to teach or suggest the antenna be covered by the plastic cover.  While, Taicher teaches the technique to cover the antenna by glass or plastic cover (see col. 6 line 31-33). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Taicher’s teaching into Talty’s disclosure to cover the antenna element by the plastic cover to protect the antenna from the environment.
Regarding claim 14, Talty fails to teach or suggest the antenna be integrated into rear view mirror.  While, Hwang teaches a technique to integrate the antenna into the rear view mirror (see abstract and more in detail of the enclosure). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Hwang’s teaching into Talty’s disclosure to integrated the antenna into rear view mirror to meet the antenna system requirements.
Regarding claim 18, Talty discloses in figure 3 an antenna system (20) architecture that teaches: an antenna element (30); windshield (22) (windshield can be considered as a glazing to a person skill in the art. Figure 3 also shown the antenna (30) is connected to coaxial cable or a pigtail (see para. 0022) via a connector (38) and the antenna operating under frequency band suitable for communication system (para. 0019) such as DSRC, GSP, cellular, AM/FM which falls between frequency range 750 MHZ and 28 GHZ) (see figure 3 and its description, the para. 0020 to 0023).
Talty fails to teach coaxial cable goes through the glazing (which can be considered as glass).  While, Du disclosed a antenna system that teaches a coaxial cable goes through glass (see col. 2, lines 36-38). Therefore it would be obvious to an ordinary skill in the art at the time the application filing to integrate Du’s teaching for lowing impedance quarter-wave whip.
Regarding claim 19, Talty also teaches the antenna can be DSRC or Cellular antenna (para. 0019, line 8-12).
Regarding claim 20, Talty fails to teach or suggest the antenna be located at upper edge of the glazing (or windshield). While, Nivano teaches an antenna arrangement technique that that the antenna be located at upper edge of the windshield (windshield can be similar as glazing). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Nivano’s teaching into Talty’s disclosure to meet the antenna system requirements.
Allowable Subject Matter
	Claims 15-17 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 15 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “several antenna having different frequencies place on an outwardly oriented face of glazing”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: several antennas having different frequencies are placed on an outwardly oriented face of the glazing.
Claim 21 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: several antennas having different frequencies are placed on an outwardly oriented face of the glazing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845